—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered February 27, 1996, convicting him of robbery in the first degree (two counts), robbery in the second degree, criminal possession of a controlled substance in the seventh degree, and resisting arrest, upon a jury verdict, and imposing sentence.
*427Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the arresting officer’s testimony did not establish that he had previously been arrested for an unrelated crime (cf., People v Mullin, 41 NY2d 475; People v Harris, 52 AD2d 560; People v McCain, 42 AD2d 866).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Miller, J. P., Ritter, Copertino and Altman, JJ., concur.